On July 18, 2007, the defendant was sentenced to a commitment to the Department of Corrections for a period of ten (10) years, with five (5) years suspended, for the offense of Criminal Mischief, a felony. The sentence shall run concurrent with the sentence in Cause No. DC-07-15.
On November 1,2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Steven Eschenbacher. The state was represented by T. Geoffrey Mahar who appeared via videoconference.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. Defense Counsel, Steven Eschenbacher, informed the Sentence Review Division that the Defendant has a motion pending before the Ravalli District Court and moved to hold the defendant’s application for a sentence review hearing in a pending status until the motion is ruled upon.
It is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued to the next available sentence review hearings in February 2008.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.